Name: Commission Decision No 2796/80/ECSC of 31 October 1980 amending Decision No 588/80/ECSC as regards extending its provisions to the statistical monitoring of exports of certain iron and steel products
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-10-31

 Avis juridique important|31980S2796Commission Decision No 2796/80/ECSC of 31 October 1980 amending Decision No 588/80/ECSC as regards extending its provisions to the statistical monitoring of exports of certain iron and steel products Official Journal L 291 , 31/10/1980 P. 0032****( 1 ) OJ NO L 65 , 11 . 3 . 1980 , P . 11 . ( 2 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL . COMMISSION DECISION NO 2796/80/ECSC OF 31 OCTOBER 1980 AMENDING DECISION NO 588/80/ECSC AS REGARDS EXTENDING ITS PROVISIONS TO THE STATISTICAL MONITORING OF EXPORTS OF CERTAIN IRON AND STEEL PRODUCTS THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 47 THEREOF ; WHEREAS COMMISSION DECISION NO 588/80/ECSC OF 7 MARCH 1980 ( 1 ) PROVIDES THAT IMPORTS INTO THE COMMUNITY OF CERTAIN ECSC IRON AND STEEL PRODUCTS ORIGINATING IN CERTAIN NON-MEMBER COUNTRIES SHALL BE SUBJECT TO RETROSPECTIVE COMMUNITY SURVEILLANCE , AND THAT THE COMMISSION MUST BE PROVIDED RAPIDLY WITH STATISTICS ON IMPORTS ; WHEREAS COMMISSION DECISION NO 2794/80/ECSC ( 2 ) ESTABLISHED QUOTAS FOR PRODUCTION OF CRUDE STEEL AND FOR FOUR GROUPS OF FINISHED PRODUCTS ; WHEREAS THE COMMISSION HAS CONCLUDED ARRANGEMENTS ON TRADE IN IRON AND STEEL PRODUCTS WITH CERTAIN NON-MEMBER COUNTRIES ; WHEREAS EXPERIENCE HAS SHOWN THE NEED TO ENSURE SOUND MONITORING OF THE TRADE FLOWS ; WHEREAS THERE IS IN PARTICULAR A NEED FOR CLEAR AND MORE RAPID INFORMATION ON EXPORT TRENDS ; WHEREAS DECISION NO 588/80/ECSC MUST THEREFORE BE AMENDED TO ENABLE RAPID STATISTICS TO BE OBTAINED ALSO ON EXPORTS , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION NO 588/80/ECSC IS HEREBY AMENDED AS FOLLOWS : 1 . THE FOLLOWING ARTICLE 2A IS INSERTED : ' ARTICLE 2A EXPORTS OF THE IRON AND STEEL PRODUCTS SPECIFIED IN ANNEX I AND ORIGINATING IN THE COMMUNITY SHALL BE SUBJECT TO COMMUNITY MONITORING IN ACCORDANCE WITH THE SUBDIVISIONS OF ANNEX III AND SUBJECT TO THE FOLLOWING : 1 . THE MEMBER STATES SHALL NOTIFY THE COMMISSION , WITHIN THE FIRST 10 DAYS OF EACH MONTH , OF THE QUANTITIES , EXPRESSED IN TONNES , EXPORTED , INCLUDING SEPARATELY QUANTITIES RE-EXPORTED AFTER HIRE-PROCESSING , DURING THE LAST MONTH BUT ONE PRECEDING THE MONTH IN QUESTION ; 2 . THE INFORMATION SUPPLIED BY MEMBER STATES SHALL INCLUDE : ( A ) A BREAKDOWN BY PRODUCT ( CCT SUBHEADING OF NIMEXE CODE ); ( B ) A BREAKDOWN BY DESTINATION AS SPECIFIED IN ANNEX III . ' 2 . ANNEX II IS RE-HEADED ' ANNEX II - LIST OF COUNTRIES WHOSE PRODUCTS ARE SUBJECT TO STATISTICAL MONITORING ON IMPORTATION INTO THE COMMUNITY ' . 3 . THE ANNEX HERETO BECOMES ANNEX III . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . IT SHALL ENTER INTO FORCE ON 1 NOVEMBER 1980 . DONE AT BRUSSELS , 31 OCTOBER 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION **** ANNEX ' ANNEX III LIST OF COUNTRIES TO WHICH THE COMMUNITY EXPORTS PRODUCTS SUBJECT TO STATISTICAL MONITORING ON EXPORTATION TOTAL EXPORTS TO NON-MEMBER COUNTRIES : OF WHICH : ALGERIA AUSTRIA CHINA FINLAND INDIA IRAQ NORWAY POLAND ROMANIA SAUDI ARABIA SPAIN SWEDEN SWITZERLAND USA USSR '